Title: To Thomas Jefferson from Charles W. Goldsborough, 19 June 1803
From: Goldsborough, Charles W.
To: Jefferson, Thomas


          
            The President
                     
            Navy depmt.June 19. 1803
          
          The Secretary of the Navy has instructed me to submit to you the propriety of the enclosed Letter to Mr David Vallanzino, who, being considered a Tripolitan Subject and found on board the Vessel recently captured by Lieut Sterett, of the cargo of which he is part owner, was sent to this country in the frigate Chesapeake as a prisoner of war.
          
            Ch W. Goldsborough
          
        